DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimers filed on 03/31/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,663,395 and US Application No. 16/854,136 have been reviewed and are accepted.  The terminal disclaimers have been recorded.
Response to Arguments
Due to the amendments filed 02/22/2021 and the terminal disclaimers filed 03/31/2021 the previous rejection of the claims have been withdrawn.
Due to the interview on 4/6/2021 the previous rejection of the claims have been withdrawn in light of the examiner’s amendment below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Masters on 4/6/2021.


16.	(Currently Amended) 	A sensor for the optical detection of a substance in the plasma fraction of a whole blood sample, the sensor comprising:
- a translucent article comprising (a) at least one membrane comprising pores and (b) a transparent element with a front side and a back side facing away from the front side, wherein the front side is adapted for being contacted with a whole blood sample;
- a reflective layer at the front side of the translucent article, the reflective layer being adapted to reflect light reaching the reflective layer from the translucent article; and
- a light source and a detector configured for optically probing the translucent article, wherein the light source is adapted to illuminate at least the pores in the translucent article, wherein the detector is arranged to receive light emerging from the pores in response to an illumination by the light source, and wherein the detector is adapted to generate a signal representative of the detected light;
wherein the pores in the translucent article are dead-end pores extending from respective openings at the front side, through the reflective layer into the at least one membrane, wherein the pores are only in fluid communication with the sample at the front side of the at least one membrane, wherein a cross-sectional dimension of the openings of the pores is dimensioned so as to prevent red blood cells from entering the pores, while allowing the substance in the plasma fraction of the whole blood sample to enter the pores.


Allowable Subject Matter
Claims 1-17 are allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 15, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “a translucent slab…wherein the translucent slab comprises pores;…wherein the pores in the translucent slab are dead-end pores extending from respective openings at the front side, through the reflective layer into the translucent slab, wherein a cross-sectional dimension of the openings of the pores is dimensioned so as to prevent red blood cells from entering the pores, while allowing the substance in the plasma fraction of the whole blood sample to enter the pores.” in combination with the remaining limitations of the claim.
Regarding claim 16, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “wherein the pores in the translucent article are dead-end pores extending from respective openings at the front side, through the reflective layer into the at least one membrane, wherein the pores are only in fluid communication with the sample at the front side of the at least one membrane, wherein a cross-sectional dimension of the openings of the pores is dimensioned so as to prevent red blood cells from entering the pores, while allowing the substance in the plasma fraction of the whole blood sample to enter the pores.” in combination with the remaining limitations of the claim.
Perkins is the closest prior art of record. As seen in Figures 3 and 4 of Perkins, the fluid channel and fluid surround the transparent article on three sides and does not teach the above limitation that the pores are only in fluid communication with the sample at the front side.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
The remaining claims are also allowed as being directly or indirectly dependent of the allowed independent base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227.  The examiner can normally be reached on M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Decenzo/Primary Examiner, Art Unit 2877